DETAILED ACTION
Applicant’s amendment of March 8, 2022 overcomes the following:
Rejection of claims 1-20 based on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended claims 1, 10, 12, and 20. Claims 1-20 are pending.

Remarks
Applicant’s amendment of overcomes previous rejection of claims 1-20 based on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph, as indicated above. However, upon further review of the claims, the following issue(s) should have been addressed in the previous Office action (OA) and are therefore required to be addressed accordingly by Applicant, as indicated below, in order to place the instant application in condition for allowance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 1 is held to claim a signal per se, and is therefore rejected as ineligible subject matter under 35 U.S.C. § 101. The rationale for this finding is explained below: 
Claim 1 recites the limitation “at least one storage device including a set of instructions” in line 4.
Based on the broadest reasonable interpretation of the claim, a “storage device” covers forms of non-transitory tangible computer-readable media, such as non-volatile memory, including hard drives, CDs, DVDs, and also covers forms of transitory computer-readable media, such as volatile memory that only stores data for a short period, including volatile memory that stores data only when the power is on, for example.
Therefore, based on above, the broadest reasonable interpretation of the claim covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (CRM). The specification is either silent or open-ended thus not limiting CRM to just non-transitory media.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. See guidelines for Subject Matter Eligibility of Computer readable Media, 1351 OG 212, Feb. 23, 2010. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action.
Claim 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if claim 1 is rewritten or amended to overcome the rejection(s) set forth in this Office action.
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to anticipate or render obvious the following limitations as claimed:
In view of claim 12 in its entirety, the further limitations of “… scanning a patient in an imaging system, the imaging system including at least one camera directed at the patient and at least one medical imaging device, the method comprising:
obtaining a plurality of images of the patient that are captured by the at least one camera, each of the plurality of images corresponding to one of a series of time points:
determining, based on the plurality of images of the patient, a motion of the patient over the series of time points;
determining, based on the motion of the patient, whether the patient is ready for scan, and
in response to determining that the patient is ready for scan, generating control information of the at least one medical imaging device for performing a medical scan on the patient” as recited in claim 12.  
In view of claim 20 in its entirety, the further limitations of “… scanning a patient in an imaging system, the imaging system including at least one camera directed at the patient and at least one medical imaging device, wherein when executed by at least one processor of a computing device, the at least one set of instructions causes the computing device to perform a method, the method comprising:
obtaining a plurality of images of the patient that are captured by the at least one camera, each of the plurality of images corresponding to one of a series of time points:
determining, based on the plurality of images of the patient, a motion of the patient over the series of time points;
determining, based on the motion of the patient, whether the patient is ready for scan, and
in response to determining that the patient is ready for scan, generating control information of the at least one medical imaging device for performing a medical scan on the patient” as recited in claim 20.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668